Case 2:19-cv-00070-JRG-RSP Document 399 Filed 08/21/20 Page 1 of 1 PageID #: 16608



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

    GREE, INC.,                                §
                                               §
               Plaintiff,                      §
                                               §
    v.                                         §        Case No. 2:19-cv-00070-JRG-RSP
                                               §
    SUPERCELL OY,                              §
                                               §
               Defendant.                      §

                                            ORDER

          Defendant Supercell filed a Motion for Summary Judgment of No Infringement of U.S.

   Patent No. 9,774,655. (Dkt. No. 196).     Magistrate Judge Payne entered a Report and

   Recommendation (Dkt. No. 335), recommending denial of Defendant’s Motion for Summary

   Judgment. Defendant has now filed Objections (Dkt. No. 353) to the Report and

   Recommendation, with Plaintiff GREE, Inc. filing a Response. (Dkt. No. 370.)
     .
        After conducting a de novo review of the briefing on the Motion to Amend, the Report

   and Recommendation, and the briefing on Defendant’s Objections, the Court agrees with the

   reasoning provided within the Report and Recommendation and concludes that the Objections

   fail to show that the Report and Recommendation was erroneous. Consequently, the Court

   OVERRULES Defendant’s Objections (Dkt. No. 353) and ADOPTS the Report and

   Recommendation (Dkt. No. 335), denying the Motion (Dkt. No. 196).

         So ORDERED and SIGNED this 21st day of August, 2020.




                                                       ____________________________________
                                                       RODNEY GILSTRAP
                                                       UNITED STATES DISTRICT JUDGE
